On Remand from the Supreme Court

PITTMAN, Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. See Ex parte City of Brundidge, 897 So.2d 1129 (Ala.2004). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the circuit court awarding the City of Brundidge and its workers’ compensation insurance carrier a credit in the amount of $79,411.14 is affirmed.
AFFIRMED.
YATES, P.J., and CRAWLEY, THOMPSON, and MURDOCK, JJ., concur.